Citation Nr: 1030409	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to an increased rating, in excess of 10 percent 
disabling, for traumatic retinopathy of the right eye.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2010, the Veteran testified at a hearing conducted before 
the undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to an increased rating, in excess of 10 
percent disabling, for traumatic retinopathy of the right eye and 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record shows no evidence of 
an acquired psychiatric disorder causally or etiologically 
related to service or service-connected disability.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated in active service nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A May 
2005 letter fully satisfied the duty to notify provisions prior 
to the adjudication of the Veteran's claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records and VA treatment records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence relevant to the issue on appeal exists and 
further efforts to obtain records would be futile.  The Board 
notes that during a June 2010 Board hearing, the Veteran 
indicated that he was hospitalized for a drug overdose in 
approximately 1980 and received counseling pertaining to his 
marriage in approximately 1986.  These records have not been 
associated with the file; however, the Board notes that as the 
Veteran indicated that these records do not contain a diagnosis 
of a psychiatric disorder, the Board determines that a remand to 
obtain such records is unnecessary.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

A VA medical opinion was obtained in April 2008.  When VA 
undertakes to provide a VA examination or obtain a VA opinion it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is adequate as it was 
predicated on a full reading of the Veteran's claims file and the 
statements of the appellant.  The report also provided a complete 
rationale for the opinion and summarized the pertinent evidence 
of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999) (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice- connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 309, 314 (1993).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case the Veteran contends that he has experienced 
symptoms of an acquired psychiatric disorder since the time of an 
in-service motorcycle accident in 1978, after which he became 
depressed and began abusing drugs and alcohol.  The Veteran 
reported no current problem with drugs or alcohol, but stated 
that he currently experiences depression, anger, sleeplessness, 
and memory problems which he believes are related to service.

A review of the Veteran's service records show treatment for 
physical injuries sustained during a July 1978 motorcycle 
accident without evidence of complaints of or treatment for 
symptoms of a psychiatric disorder, to include drug or alcohol 
abuse.

Current treatment records show no evidence of a psychiatric 
disorder.  In April 2008, the Veteran was afforded a VA 
psychiatric examination.  The examiner noted, in essence, that 
the Veteran was disturbed by the fact that he was unable to 
continue working consistently, health problems, and mounting 
medical bills.  Mental status examination findings showed the 
Veteran was neatly groomed, pleasant and cooperative with normal 
mood and affect.  Thought content and intellectual functioning 
were noted to be appropriate and average with no evidence of 
memory loss or impairment.  The Axis I diagnosis was primary 
insomnia which he found was at least as likely as not due to the 
Veteran's right eye injury.  The examiner explained that the 
Veteran had not been able to consistently pass the eye 
examination in connection with his work which had led to his 
inability to secure medical insurance.  The lack of medical 
insurance had in turn led to financial worries and the financial 
worries were keeping him up at night.  The examiner noted that 
there was no ongoing evidence of drug or alcohol abuse.  The 
examiner noted on Axis IV that the current stressors included 
problems with primary support group, occupational problems, and 
problems with access to healthcare services.  The GAF score was 
65.

As noted above, during a June 2010 Board hearing, the Veteran 
indicated that he was hospitalized for a drug overdose in 
approximately 1980 and received counseling pertaining to his 
marriage in approximately 1986.  The Board notes that the Veteran 
testified that these records do not contain a diagnosis of a 
psychiatric disorder.

In this case, the Veteran contends that he has a chronic 
psychiatric disorder that is related to his service.  The Board 
acknowledges the Veteran's contention that he currently suffers 
from an acquired psychiatric disorder that is related to service.  
However, a lay person is not competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  It is true that the Veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, an acquired 
psychiatric disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  Although the Veteran 
reported that he is currently experiencing symptoms of an 
acquired psychiatric disorder that he relates back to service, 
the evidence of record does not support this contention.  Indeed, 
the record shows that he was evaluated for a psychiatric disorder 
and while primary insomnia was diagnosed which the examiner 
related to the Veteran's right eye disability, it is clear from 
the examiner's discussion that the Veteran's financial problems 
have caused the Veteran's inability to sleep.  While it is true 
that the examiner stated that the financial worries are due to a 
lack of medical insurance due to the Veteran's inability to 
consistently pass eye examination because of a service-connected 
disability, it is apparent that the actual service-connected 
right eye disability is not the proximate cause of the primary 
insomnia or in fact, any chronic psychiatric disability.  With 
regard to the term "proximate" in 38 C.F.R. § 3.310, the Board 
notes that the Court has adopted the Black's Law Dictionary 
definition of this term.  See Forshey v. West, 12 Vet. App. 71, 
73-74 (1998) ("'Proximate cause' is ... 'that which, in a natural 
continuous sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.'") (quoting BLACK'S LAW DICTIONARY 1225 (6th 
ed.1990))), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 
(Fed.Cir.2002), rev'd on other grounds by, Morgan v. Principi, 
327 F.3d 1357 (Fed.Cir.2003).  Although Forshey applied to the 
cause of a veteran's death, the term "proximate" must have some 
meaning and the Board sees no reason to adopt other than the 
meaning already adopted by the Court, regardless of the context.  
The Board finds the examiner's statement to reflect a highly 
attenuated sequence of causation and to not satisfy the 
requirement of "proximate" causation.  Thus, since there is no 
competent evidence of a chronic acquired psychiatric disorder 
that was incurred in service or that is proximately due to a 
service-connected disability, the appeal must be denied.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for an acquired psychiatric disorder.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the remaining 
issues on appeal.  

In this case, the Veteran contends that his current right eye 
retinopathy has worsened since the time of his most recent VA 
examination in 2008.  Specifically, he reported in a June 2010 
Board hearing that he currently has more difficulty making out 
words than he used to.  Additionally, the Veteran stated that he 
lost his job as a truck driver due to his vision problems.

Further, the Board acknowledges that the Veteran has asserted a 
claim of unemployability due to his service-connected right eye 
disability.  As mentioned above, at the June 2010 hearing, the 
Veteran reported that he lost his job as a truck driver because 
of symptoms associated with the service-connected right eye 
disability.  The Veteran stated that he was unable to get a DOT 
card and that his everyday driving was restricted as well.  

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
VA must consider entitlement to TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that, 
although the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court essentially stated that a request for total disability 
rating, whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  Id. at 
453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

Upon review of the record, the Board finds that a medical 
examination and opinion is needed in deciding the Veteran's claim 
for a TDIU.  The Veteran should be scheduled for a VA 
examination, and the examiner should be asked to conduct a 
physical examination of the Veteran, review of the medical 
evidence, and provide a medical opinion addressing the question 
of whether the Veteran's service-connected disabilities render 
him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be 
based upon consideration of the Veteran's current medical 
condition as well as his documented history and assertions, to 
include employment history and education, and medical evidence 
associated with the record.  38 U.S.C.A. § 5103A.

Additionally, the Board notes that the Veteran's most recent VA 
examination (March 2008), pertaining to the Veteran's right eye 
disability, is now over two years old and does not contemplate 
the Veteran's recent contentions regarding the current severity 
of his symptomatology.  As such, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the current 
nature, extent, and severity of his right eye disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, a new VA medical 
examination is necessary in order to determine the Veteran's 
complete disability picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As the Board is precluded from reaching its own unsubstantiated 
medical conclusions and is instead, bound by the medical evidence 
of record on these matters, further development is required.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board regrets the delay caused by this Remand.  The Board 
finds, however, that, in light of the discussion above and to 
ensure full compliance with due process requirements, the 
development requested herein is necessary prior to final 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.   Issue to the Veteran a notice letter, 
pursuant to the Veterans Claims Assistance 
Act of 2000, with regard to the issue of 
entitlement to a TDIU.  

2.  Thereafter, schedule the Veteran for a 
VA eye examination to determine the extent 
and severity of his right eye retinopathy.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests that 
are attributable to his service-connected 
right eye disability.  

The examiner should comment on the effect 
of the Veteran's service-connected right 
eye disability on his ability to engage in 
any type of full-time employment.  

3.  Thereafter, the Veteran should be 
afforded an examination to ascertain the 
impact of all of his service-connected 
disabilities (splenectomy, traumatic 
retinopathy of the right eye, and left 
inguinal herniorrhaphy) on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities or age, render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner should 
note that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is capable 
of performing the physical and mental acts 
required by employment, not whether the 
Veteran can find employment.  The rationale 
for any opinion must be provided.  

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the AMC/RO must implement 
corrective procedures.  

5.  Following the above, the AMC/RO should 
readjudicate the issue of entitlement to an 
increased rating for a right eye 
retinopathy; and adjudicate the issue of 
entitlement to a TDIU.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


